Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 1 of 13

UNITED STATES BANKRUP'I`CY COURT
NORTHERN DISTRICT (}F FLORII)A

TALLAHASSEE DIVISION
IN RE: CASE NO.: 18-40362~KKS
CHRISTOPHER R. CLARK
CHAPTER 7

Debtor.
/

NOTICE OF FILING AMENDED SCHEI)ULE E/F: CREDITOR WHO HAS
UNSECURED CLAIMS

Notice is hereby given of the Debtor’s filing of his Amended Schedule E/F,
as attached hereto,

I declare under penalty of perjury that I have read the foregoing Schedules,
and that they are true and correct to the best of my knowledge, information, and

belief.

Submitted this 15th day of October, 2018.

 

 

/s/Christopher R. Clarl< /S/ Thornas B. Woodward
Debtor Thomas Woodward Law Firrn, PLLC
Attorney for Debtor

FL Bar No.: 0185506

P.O. Box 10058

Tallahassee, FL 32302

(850) 222-4818

(844) 741-5720 [Fax]
Woodylaw@embarqmail.corn

CERTIFICATE OF SERVICE

IHEREBY CERTIFY that a true and correct copy of the foregoing and the Courts

Section 341Notice has been served upon those parties on the attached interested parties matrix by
electronic filing this 15th day of October, 2018 .

/S/ Thomas B. Woodward

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 2 of 13

AMENDED MATRIX

Stonehenge, LLC
C/o Richard E. Coates, Registered Agent
115 East Park Ave., Ste. 1
'I`allahassee, FL 32301

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 3 of 13

INTERESTED PARTIES MATRIX
Christopher Robert Clark

Case No 18-40362-KKS

ELECTRONIC NOTICE

Office of the U.S. Trustee
Charles.Edwards@usdoi.gov

Mary Colon, Trustee
trustee@marycolon.com

J ames W. Martin, Esq.
james @hpmlawatl.com

Maiiing List:

Perforrnance Food Group, lnc.
211 Alton Hali Road
Cairo, GA 39828

Christopher B. Lundy, Esq. and Laura M. Dennis, Esq.
301 S. Bronough Street, Ste. 200
Tallahassee, FL 32301

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 4 01 13

F`rn` en this inferm"a`tion to idén:iiy"you`r éa`se`:""`{- -. " "

   
 

   
  

Debtor 1 Christopher Robert C|ark

First Name Mid'dle Name Last Name

     
    
 
 

Debtor 2
(Spouse ifl lilinl) First Name tvtiddle Name Last Name

 

   
      

United States Eiankruptcy Court for the: NOFtTHEFiN DlSTH|CT OF FLOR|DA

     

Case number 18-40362

(il known)

 

 

  

§ Check if this is an
amended filing

 

Officia| Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as compiete and accurate as possible. Use Part 1 for creditors with PR|OFHTY claims and Part 2 tor creditors with NONPR|OR|T\' claims. List t
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule NB: Property (Official Form 1
Scheduie G: Executory Contracts and Unexpirecl Leases (Ot|icial Form 1066). Do not include any creditors with partially secured claims that are l
Schedule D: Creditors Who Have Claims Secured by Property. lf more space is needed, copy the Part you need, till it out, number the entries in th

left. Attach the Continuation Page to this page. lf you have no information to report in a Part, do not file that Part. On the top ot any additional pa
name and case number (il‘ known).

mt All of ‘(our PR!OR|TY Unsecured C|aims
1. Do any creditors have priority unsecured claims against you?
. No. Go to Part 2.
m Yes.
m List Aii or your Nonpnionn'v unsecured ciaims

3. Do any creditors have nonpriority unsecured ciaims against you?

he other party to
OSAJ'B) and on
isted in

e boxes on the
ges, write your

g No. You have nothing to report in this part. Submit this form to the court with your other schedules

- Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a cre
unsecured claim. list the creditor separately for each claim. For each claim listed, identity w
than one creditor holds a panicolar claim, list the other creditors in Part 3.lf you have more

ditorhas more than one nonpriority
hat type of claim it is. Do not list claims already included in Part 1. ll more
than three nonpriority unsecured claims tilt out the Continuation Page o!

 

 

 

 

 

Pad 2.
Tota| claim
4.1 ADT Security Services, ln. Last 4 digits Of account number 0983 $3,966.82
Nonpriorily Creditor's Neme
P 0 Box 371878 when was the debt incurred? 2013
Pittsburgh, PA 15250
Number Street City State le Code As of the date you lile, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only l:l Contingent
l:l Debtor 2 only ij Unliquidated
l:l Debtor1 and Debtor2 only l:l Disputed
f:l At least one of the debtors and another Type °f NONPR'ORITY unsecured °'aim:
|:l Check il this claim ls for a community n Studem loans
debt m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO g Debls to pension or profit-sharing plans, and other similar debts
[;i res l Other, gpeC,-fy Corporation/Security monitoring
Ofliciat Form 106 E/F Schedu|e EIF: Creditors Who Have Unsecured Claims Page 1 of 10

Software Copyright (c) 1996-2018 Best Case. LLC » www.beslcase.com 29751 Best Casa Banltruptcy

 

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 5 01 13
DBblOr 1 Christopher Fiobert Clark

Case number (ir know) 18-40362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4_3 A|tha Last 4 digits of account number $“| ,899_[)[)
Nonpriority Creditor's Name
P 0 Box 2377 when was the debt incurrea? 2013
Ta||ahassee, FL 32316
Nuinber Street City State le Code As of the date you tite, the claim is: Chectt atl that apply
Who lncurred the debt? Check one.
l Debtor1 only l:l Contingent
m Debtor 2 only l:l Unliquidated
l:l Debtor1 and Debtor2 only l:l Disputed
l:l At least one ol the debtors and another Type °' NONPR'GR'TY unsecured clai'“:
lI| check if this claim is for a community m S‘"de"" '°a"S
debt g Obiigations arising out of a separation agreement or divorce that you did not
ls the ciaim subject to offset? report as priority claims
I NU l:l Deth to pension or profit-sharing pians, and other similar debts
Ci Yes l Other. Specyy Corporatiol}n for Services

4.3 American Honda Finanoe Lan 4 digits of account number 4762 $9,099.00
Nonpriorily Creditor's Name
Attn: Bankruptcy Opened 8130/13 Last Active
Pcl Box 168088 When was the debt incurred? '[“[/1 6
|rving, T)( 75016
Number Streel City State le Code As of the date you file. the claim is: Chec|< all that apply
Who incurred the debt? Check one.
l Debtor 1 only |:i Contingent
ij camera only |:l unliquidated
|:l Debtor1 and Deblor 2 only m Disputed
l:l At least one ot the debtors and another T\"PE °l NONPR'OR'TV unsecured claim‘
l:l Check if this claim is for a community a Studen= loans
debt l:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or prolit-sharing plans. and other similar debts
l:l Yes l when Specify Auto Lease

4_4 Amex Last 4 digits of account number 2113 $620.00
Nonpriority Creditor’s Name
CorrespondencelBankruptcy Opened 051'£1 Last Active
Pt:l BOX 981540 When was the debt incurred? 1011 6
El Paso, TX 79998
Number Street City State le Code As ot the date you tile, the claim ls: Checlt alt that apply
Who incurred the debt? Check one.
. Debtor1 only m Contingent
l:l Debtor2 only l:i Unliquidated
l:l Debtor1 and Debtorz only l:l Disputed
m At least one of the debtors and another TYPE of NONPR'OR'TY unsecured claim
l:l Check if this claim is for a community 1:| Siudem loans
debt 13 Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to ottset? report as priority claims
l NO m Debts to pension or profit-sharing plansl and other similar debts
E ‘l’eS l other, Sp@cify credit Card

Olficial Form 106 Ei'F Schedute EIF: Creditors Who Have Unsecured Claims Page 2 of 10

Sollware Copyrighl (c) 1996-2018 Best Case. LLC - www.bestcase.com

Best Case Bankruptcy

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 6 01 13
D€bidr 1 Christopher Robert Clark

 

 

Case number (ir know) 18~40362

 

 

 

 

 

 

 

 

 

 

 

 

 

Soltwaro Copyright (c) 1995~2018 Best Case, LLC - www.bestcase.com

Bryan and Margaret Davidson Last 4 digits cf account number $125,000.00
Nonpriority Creditor's Name
906 Thomasvijlg Road When was the debt incurred? 2018
Ta||ahassee, FL 32303
Number Street City Stale le Code As of the date you lile, the claim is: Check all that appr
Who incurred the debt? Check one. `
l Debtor t oniy i:l Contingent
|:i Debtor 2 only § Unliquidated
|:l Debtor1 and Debtorz only |Il Disputed
l:l At least one 01 the debtors and another T\"icc cr NONPH'C)R'TY unsecured crcu“:
ij Check if this claim is for a community g Sruucm loans
dEbt l:] Obligations arising out ot a separation agreement or divorce that you did not
ls the claim subject to oftset? report as priority claims
§ NO l:i Debts to pension or prolit~sharing plans, and other similar debts
L_.| Yes l Oiher_ Specify Business Ftent

Cai't Capifaf Last 4 digits of account number $49,240_00
Nonpriorily Creditor's Name
Clo Vita| Ftecovery Services, LLC When was the debt incurred? 2017
P 0 BOX 523747
Norcross, GA 30010
Number Street City State le Code As of the date you fi|e, the claim is: Check ali that apply
Who incurred the debt? Check one.
l Debtor1 only |:i Contingent
m Debtor 2 only l:l Unliquidated
l:l Debtor 1 and Debtor 2 onty i:l Disputed
l:l At least one of the debtors and another TVPc °r NONPRrOFuT¥ unsecured crcu“:
[:l Cheok if this claim is for a community n Sruueru ruarrs
debt i:] Obiigations arising cut of a separation agreement or divorce that you did riot
ls the claim subject to offset? report as priority claims
l NO l:l Debts to pension or proiit-sharing plans. and other similar debts
l:l res l OmEr_ Specify Business i.oan

4.7 l Cemury Ljnk Last 4 digits of account number 8126 $1,428_0[]

Nonpriorily Creditor's Name
P 0 Bos 1319 when was the debt incurrod? 2013
Charlotte, NC 28201
Number Street City State le Code As of the date you lilel the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor t oniy I;l Contingent
l:i Debtcr 2 only l:} Unliquidated
l:l Bebtor 1 and Debtor2 only m Disputed
L__l At least one ot the debtors and another Typc cr NONPR'OHETV unsecured clar“"i
ij Check if this claim is for a community m Sruueru loans
debt |:i Obligations arising out ot a separation agreement or divorce that you did not
ls the claim subject to ottset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
l:| res l gyher_ gpe¢i¢y Business services

Oll‘icia| Form106 E/F Schedule EfF: Creditors Who Have Unsecured Claims Fage 3 of 10

Best Case Bankruplcy

m

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 7 01 13
Debtor1 Christopher Robert Clark

Case number (il knsw) 1 8-40362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soitware Copyright (cl 1995~2018 Best Case. LLC - www.bestcase.com

Chapman Pmduce Last 4 digits of account number $5,1 35_00
Nonpriority Creditor's Name
3436 Weems Rgad When was the debt incurred? 2018
Ta||ahassee, FL 32317
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Cneck one.
l Debtor 1 only l:] Contingent
|:l Debtor2 only l:] Unliquidated
El benton and osbtorz only |Il Disputed
l:l At least one of the debtors and another T\"F'e cr NoNpRrORrTV unsecured crerrc:
l:l Checlt if this claim is for a community n Sruccru loans
debt [:l Ob|igations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
l NG l:l Debts to pension or profit-sharing plans. and other similar debts
m Yes l O[h@r_ Specijy Business Debt

4.9 Chen@y Brothe¢-s, Last 4 digits of account number $25,{]92_00
Nonpriority Creditor's Name
2801 W Si|ver Springs Blvd. when was the debt incurred? 2015
Ocata, FL 34475
Number Street City State Z|p Code As of the date you fiie, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only I:l Contingent
g Debtor 2 only l:l Unliquidated
m Debtor 1 and Debtor 2 only i:l Disputed
ij At least one of the debtors and another TYPe cr NONpRrOFuT`r unsecured crarrru
E| check innis claim is for a community m S‘Ude"r '°a“$
debt g Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to olfset? report as priority claims
- NO § Debts to pension or profit-sharing plans, and other similar debts
l:| Yss l oman gpeci;y Business DebtlFinal Judgment

4.1 . . .

0 DlBaCCO DESfl'lbUfOl'S Last 4 digits of account number $450.00
Nonpriorily Creditor's Name
P 0 BOX 28346 When was the debt incurred? 2018
Panama City, FL 32411
Number Street City State le Code As of the date you li|e, the claim is: Checl< ali that apply
Who incurred the debl? Check one.
l Debtor1 only |:i Contingent
l:] Debtor2 only |:i Unliquidated
l:l Debtor1 and Debtor2 only m Disputed
l:l At least one of the debtors and another TYPe er NONPRr°H'T`r unsecured e'armi
EIi check if this claim is for a community m S‘Ud‘i"r loans
debf 13 Ob|igations arising out of a separation agreement or divorce that you did not
is the claim subject to olfset? report as priority claims
l No w Debts to pension or profit-sharing plans, and other similar debts
|:i yes l when Sp@ci;y Business Guarantee

Oiiicia| Form 106 EfF Schedule El'F: Creditors Who Have Unsecured Claims Fage 4 of 10

Best Case Bani<ruptcy

 

 

 

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 8 01 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyrighl (c) 1996-2018 Best Case, LLC - unvw.bestcase.com

Debtor1 christopher Robert clark Case number (ifi<rww) 18-40362
4.1 . .
1 Eagle Phllllp$, LLC Last 4 digits ot‘ account number $75,000-00
Nonpriorily Creditor’s Name
D/BfA Up|yf-[ Capifa| When was the debt incurred? 2017
20200 W. Dixie Hwy
Miami, FL 33180
Number Street City State le Code As of the date you lile, the claim is: Check alt that apply
Who incurred the debt? Check one.
. Debtor 1 only n Contingent
l:l Debtor 2 only l:l Unliquidated
13 Debtor 1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type dr NONPnroan`r unsecured crerrru
l:l Check if this claim is for a community n Srudenr roane
debt l:l Obligations arising out ot a separation agreement or divorce that you did not
ls the claim subject to ollset? report as priority claims
I NG l:l Deth to pension or profit-sharing plans, and other similar debts
El Yss l Othe,, gp@c"y business Loan Guarantee
4.1 .
2 Florlda Dept of Revenue Last 4 digits or account number UNK $6,500.00
Nonpriorily Creditor's Name
Bankl'uptcy Section When was the debt lncurrecl? 2018
P 0 Box 6668
Tallahassee, FL 32314
Number Street City State le Code As of the date you fi|e, the claim is: Check all that apply
Who lncurred the debt? Check one.
n Debtor1 only l:l Contingent
l;l Debtor 2 only l:l Unliquidated
l:] Debtor 1 and iJebtor 2 only ft Disputed '
l:l At least one ol the debtors and another T\"Pe °r NoanrOanY unsecured crernn
L__l Check if this claim is for a community m Srudenr rcane
debt m Ob|igations arising out ot a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l Nc, l:l Debts to pension or profit-sharing plansl and other similar debts
13 Yes l when SPEC;W Corporate Sales Tax
4.1 .
3 H B Stl\rers, ESq. Last 4 digits of account number $20,{][]0.0[]'
Nonpriorily Creditor's Name
245 East Virginia Street When was the debt incurred? 2017/2018
Tal|ahassee, FL 32301
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
iii Debtor2 only l:l unliquidated
l:l Debtor 1 and Debtor2 only l:l Disputed
m At least one of the debtors and another TVPe °r NONPnrOanY unsecured creurn
l:l Check if this claim is for a community n Srudern mens
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l Ng m Debts to pension or profit-sharing plans, and other similar debts
l:l Yes l gther_ gpeci[y Business Legal Fees
Oilicial Form 106 El'F Schedule El‘F: Creditors Who Have Unsecured Claims F'age 5 of 10

Best Case Elankruptcy

 

 

 

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 9 01 13
Debtor1 Christopher Robert Clark

 

 

Case number (if xnow) 18-40362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sotlware Copytight (c) 1996~2018 Best Case. LLC - www.bestcase.com

4.1 -
4 internal Revenue Servlce Last 4 digits ot account number 2017 $150,000.00
Nonpriority Creditor's Name
Centralized insolvency When was the debt incurred? 2017/2018
P O BOX 7346
Philadelphia, PA 1 9101
Number Street City State ZEp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only 13 Contingent
[.:l Debtor 2 onty m Unliquidated
l:| Debtor1 and Doblor 2 only |:| Disputed
m At least one ot the debtors and another Type er NONPRrORrTV unsecured ererrr‘r
n Check if this claim is for a community m Su"uem ruaus
deb\ m Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
n Nc, L_.i Deth to pension or prolit-sharing plansl and other similar debts
Corporate Payroll taxes, penalties &
m Yes n Other. Specily interest
4.1 . , _
5 JeanPaul Flnch Last 4 digits of account number 0093 $4,150.00
Nonpriorily Creditor's Name
Cer F'lyart P Moiaghan, Esq. When was the debt incurred? 2017
909 East Park Ave.
Tallahassee, FL 32301
Number Street City State le Code As ot the date you ti|e, the claim is: Check all that apply
Who incurred the debt'? Check one.
n Debtor 1 only L_.P Contingent
l:i Deblor 2 only m Unliquidated
|II Debtor1 and Debtor2 only |I| Disputed
t:l At least one ol the debtors and another TVPe er NONPRrORrTY unsecured erarr"r
[:l Check if this claim is for a community g uruderu loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No |:i Debts to pension or pruitt-sharing plans, and other similar debts
[`J Yes l Om@,_ Specify Business lllloney Damage claim
4.1
6 Jeff W. Slul'np Last 4 digits of account number $ZU,UUU.OO
Nonpriority Creditor's Name
4546 Jaspers Court South When was the debt incurred? 2017
Tal|ahassee, FL 32309
Number Street City State le Code As of the date you tite, the claim is: Check all that apply
Who incurred the debl? Check one.
a Debtor1 only [:l Contingent
El oeotor 2 only lI| unthoioaleo
m Debtor 1 and Debtor 2 onty 13 Disputed
13 At least one of the debtors and another T\"Pe °r NONPurORr'r-Y unsecured erarm:
l:'l Check if this claim is for a community m uruueru loans
debt [:l Obtigations arising out ot a separation agreement or divorce that you did not
ls the claim subject to olfset? report as priority claims
l leg l:l Debts to pension or prolit-sharing plansl and other similar debts
l:i Yoo l Olher_ Speci¢y Business loan
Oliicia| Form 106 E/t-' Schedule El'F: Creditors Who Have Unsecured C!aims Page 6 of 10

Best Case Bankruptt:y

 

 

 

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 10 01 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soltwara Copyright (c) 1996-2013 Best Case, LLC - www.bestcase.com

Dethr 1 Citristopher Ftobert Clark Case number (itknow) 18-40362
4.1
7 JOhn JOl‘lES HAVC Last 4 digits of account number $457.47
Nonpriorily Creditor's Name
P 0 Box 497 when was tho debt inounau? 2013
Havarta, FL 32333
Number Street City State Zip Code As ot the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only § Contingent
|:i Debtor 2 only m Unliquidated
m Debtor1 and Debtor 2 only l:i Disputed
m At least one ot the debtors and another T\rpe er NONpurOR'TY unsecured craum
i:l Check if this claim is for a community g Srudem loans
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l N{, m Deth to pension or prolit-snaring plans, and other similar debts
|I| res l cum Specigv Business Debt Guarantee
4.1 . .
8 Pepr Food Companles Last 4 digits or account number $16,350.00
Nonpriorily Creditor’s Name
1 55 TeChnOlOgy Dt'i\fe When was the debt incurred? 2018
Dothan, AL 36303
Number Street City State le Code As of the date you fiIe, the claim is: Check ail that apply
Who incurred the debt? Check one.
l Debtor1 only m Contingent
I:I Debtor 2 only i:l Unliquidated
l:] Debtor1 and Debtor2 only l:i Disputed
l:i At least one of the debtors and another TVPe er NONPnrOanY unsecured ererrnr
m Check if this claim is for a community L_"| Sruuunr loans
debt g Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to ottsat? report as priority claims
- No m Deth to pension or profit-sharing plans, and other similar debts
l:| Yes l Omer_ gpecity Business debt guarantee
4.‘[
9 Performance Food Group Last¢torglts otoooount number 5061 $33,700.58
Nonpriority Creditors Name -
21 1 Al!On Road When was the debt incurred? 2018
Cairo, GA 39828
Number Street City State le Code As of the date you fite, the claim is: Check ail that apply
Who incurred the debt? Check one.
l Debtor1 only E:l Contingent
I:l Debtor 2 only |:l unliquidated
g Debtor1 and Debtor 2 only m Disputed
l:i At least one oi the debtors and another T\rpe °r NONFnrORrTY unsecured eren'nr
l:l Check if this claim is tor a community m Sruuenr loans
debt l:l Obligations arising out ot a separation agreement or divorce that you did not
is the claim subject to olfset? report as priority claims
l NO I:I Debts to pension or profit-sharing plansl and other similar debts
E Yes l g¢her, Speciry Business Debt Guarantee
Official Form 106 EIF Sct'ledule E!F: Creditors Who Have Unsecured Ciaims Page 7 or 10

Best Case Bankruplcy

 

 

 

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 11 01 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soltwara Copyright (c) 1996-2015 Best Case. LLC - www.bestcase.com

Debtor 1 Christopher Fiobert Clark Case number (in<ncw) 18~40362
4.2 . . . . .
0 Republlc Natlona| Dlstrtbutton l_act 4 digits ot account number 3634 $5,049.77
Nonpriorily Creditor's Name
9423 N_ Nfajn Street When was the debt incurred? 2018
Jacksonvii|e, FL 32218
Number Street City State le Code As of the date you fite, the claim is: Check all that apply
Who incurred the debt? Check one.
n Debtor1 only !:l Contingent
ij Debtor 2 only [:] Unliquidated
l:] Debtor1 and Debtor 2 only m Disputed
L_..l At least one of the debtors and another Type °r NONPHrOR'Ty unsecured °reunr
l:l Check if this claim is tor a community m Sruuent roads
ddt-1l l:l Obligations arising out ot a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No ij Debts to pension or profit-sharing plans, and other simiiar debts
|I| Yes l gjher_ Specil=y Business Debt Guarantee
4.2 . .
1 Seanrco Enterprlses, LLC Last 4 digits or account number $40,000.00
Nonpriority Creditor's Name
3600 Pointe Cerlter Court, Ste. 200A When was the debt incurred? 2017
Dumfries, VA 22026
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only [:l Contingent
m Debtor 2 only m Unliquidated
E] Debtor1 and Debtor2 only l:i Disputed
|:i At least one of the debtors and another TYPe er NoNPnrOanY unsecured elaine
[:i Check it this ciaim is for a community 13 Srudenr loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to oftset? report as priority claims
l No m Deth to pension or profit-sharing plans, and other similar debts
l:l Yes l OlhEr_ gpecijy Business Debt Fuarantee
4.2
2 SOt.tfhern SeafOOd Last 4 digits of account number $33,000.00
Nonpriorily Creditor’s Name
1415 Timberlane Ftoad, Unit 113 When was the debt incurred? 201 8
Tailahassee, FL 32312
Number Street City State le Code As of the date you fi|e, the ciaim is: Check all that apply
Who incurred the debt? Check one.
. Debtor1 only l:l Contingent
m Debtor 2 only n Unliquidated
l:i Debtor 1 and Debtor2 only L_.i Disputed
l:l At least one ol the debtors and another T\rpe er NonpnroanY unsecured ereu“r
n Check if this ctaim is for a community m Sruuenr ruans
debt l:] Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to oftset? report as priority claims
l NO i:l Debts to pension or profit-sharing plans, and other similar debts
|:] ch l when gpeciiy Business Debt Guarantee
Oflicial Form 106 E.'F Schedttle Et'F: Creditors Who Have Unsecured Claims Page B ct 10

Best Case Bankruplcy

 

 

 

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 12 oi 13
Debtor1 Christopher Ftobert Clark

 

 

Case number (ii kncw) 18-40362

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soitware Copyright (c) 1996-2013 Best Case, Li.C - www.baslcase.com

 

4.
3 2 Storlehenge, LLC Last 4 digits of account number 2074 $40,000.00
Nonpriorily Creditor’s Name
Clo Richard E. Coates when was the debt incurred? 2013
115 East Park Ave., Ste. 1
Taiiahassee, FL 32301
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
n Debtor1 only l C°'uingem
l:i Debtor2 only l Unliquidated
l:| Debtor1 and Debtor2 only E Disputed
m At least one of the debtors and another TYF“’ °f NoNPFuOR'-W unsecured °uum:
m Check if this claim is for a community n Swdem loans
debt n Obligations arising out oi a separation agreement or divorce that you did not
ls the claim subject to ottset? report as priority claims
l NO m Debts to pension or profit-sharing plans, and other similar debts
Back Rent , and other matters
13 vec l ther. Spe¢ifv ADDED cREDiToa
4.2 .
4 SySCO Last 4 digits of account number 5300 $5,208.00
Nonpriority Creditor”s Name
1501 Lewis industrial Drive When was the debt incurred? 2017/2018
00322-5400
Number Street City State le Code As of the date you iiie, the claim is: Check ail that apply
Who incurred the debt? Check one.
l Debtor1 only m Contingent
iIi oebtcrz cniy iIi unliquidated
g Debtor 1 and Debtor2 only [.__I Disputed
|:l At least one of the debtors and another TYPe uf NONPR'GH'TY unsecured °'au""
l:i Check it this claim is for a community ij Szudem loans
dam l:] Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l N m Debts to pension or proiit-sharing plans, and other similar debts
o
I:i Yes l Omer_ Specify Business Debt Guarantee
4.2 . .
5 Td Ftcslproiorm Financt Lact4digite ct account number 3627 $1,423.00
Nonpriority Creditor's Name
Opened 04/18 Last Active
1000 Macarthur B|Vd When was the debt incurred? 5/31[18
Mahwah, NJ 07430
Number Street City State le Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
m Debtor 1 only cl Contingent
m Debtor 2 only l:i Unliquidated
m Debtor1 and Debtor2 only l:l Disputed
l:l At least one oi the debtors and another T\'Pe ut NUNPH'ORFTV unsecured claim"
l;I Check if this claim is fora community m Su"dem loans
debt |:i Ob|igaiions arising out 01 a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
n No |:l Debts to pension or profit-sharing plans, and other similar debts
i:! res l Omer_ gpeciry Charge Account
Oificial Form 106 Ei'F Scheduie EIF: Creditors Who Have Unsecured Ciaims Page 9 of 10

Eiest Case Bankruptcy

Case 18-40362-KKS Doc 20 Filed 10/15/18 Page 13 oi 13

 

 

 

 

 

 

Debtor1 Christopher Flobert Clark Case number (rtimew) 13.40352

32 Ui'iif€d Fil'& 81 CESUBify Last 4 digits of account number 0555 $3,525.00
Nonprioriiy Creditor’s Name …"__"
Clo M D C Recovery, lnc. when was the debt incurred? 2013

 

14 Depot Street
Merrimack, NH 03054
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.

 

l Debtor1 only l:i Contingent

ij Debtor 2 only l:l Unliquidated

l:] Debtor 1 anci Debtor 2 only g Disputed

ij At least one of the debtors and another TVPE °f NONPRtOutTY unse°uteu ctau“:

l:l Check if this claim is for a community m Studem loans

debt t:l Obligations aiising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims

l No t:i Debts to pension or profit-sharing pians, and other similar debts

i:| res l Oiher_ Speci¢y Business Debt Guarantee

 

 

 

' List Others to Be Notified About a Debt That \"'ou Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone eise, list the original creditor in Parts 1 or 2, then list the collection agency here. Simi|arly, il you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. if you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not till out or submit this page.

Name and Address On which entry in Patt 1 or Patt 2 did you list the original creditor?
David S. Tadt'os, Esq. Line _4_.§ of (Chcck one).' l:i Part 1: Creditors with Priority Unsecured C|aims
;ggs paint Beach Lkes Btvd" Ste’ - Part 2: Creditors with Nonpriorily Unsecured Claims

West Pa|m Beach, FL 33401
Last 4 digits of account number

 

   

.Part¢ii Add the Amounts for Each Type of Unsecured Ciaim

6. Totai the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type ot unsecured claim.

 

 

 

 

 

 

 

 

 

 

 

 

 

Totai C|aim
6a. Domestic support obligations Sa. $ 0_00
Total
claims
from Part1 6b. Taxes and certain other debts you owe the government Eb. $ 0_00
Bo. Claims for death or personal injury while you were intoxicated Sc. $ 0_00
6d. Other. Add a|| other priority unsecured ciaims. Write that amount here. Sd. $ 0_0[]
Ge. Total Priority. Add lines 6a through Sd. Ge. 3 0_00
Total Claim
61. Student loans Ei. $ 0_00
Total
claims
from Part 2 6g. Ob|igations arising out ot a separation agreement or divorce that
you did not report as priority claims 59- $ o-uu
Eh. Debts to pension or profit-sharing plans, and other simiiar debts Gh. $ 0_00
Gi. Other. Acicl all other nonprioril unsecured claims Write that amount Si.
here_ y $ 677,323.64
6j. Total Nonpriority. Add lines Bf through Bi. 611 $ 677,323_54
Ofliciat Form 106 Er'f-' Scheduie EfF: Creditors Who Have Unsecured Claims Page 10 of 10

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruplcy

 

